While there is a difference between a social guest and a business invitee, there appears to be little, if any, difference in the nature of the duty owed to a social guest or business invitee. Although phrased slightly differently, the test set forth in Scheibel v. Lipton (1951), 156 Ohio St. 308
[46 Ohio Op. 177], with respect to social guests is that ordinarily set forth with respect to business invitees. See S.S. Kresge Co. v. Fader
(1927), 116 Ohio St. 718, and Jackson v. Kings Island (1979),58 Ohio St. 2d 357 [12 O.O.3d 321].
The difference is not so much in the test to be applied (essentially ordinary care under the circumstances) but, rather, in the amount of care required to constitute ordinary care which varies with the circumstances. See Di Gildo v. Caponi (1969),18 Ohio St. 2d 125 [47 O.O.2d 282]. Thus, under some circumstances, a reasonable person may exercise greater care for protection of a business invitee than he would to discharge his duty of care towards a social guest. However, as noted in the opinion inScheibel, one measure is whether there exists a condition known to the owner which involves an unreasonable risk of harm to the social guest or business invitee. Here there was such a known condition in the ladder.
Accordingly, I concur in the opinion and judgment.